Case 1:20-cv-01225-RP Document 1-5 Filed 12/16/20 Page 1 of 3

EXHIBIT 2
Case 1:20-cv-01225-RP Document 1-5 Filed 12/16/20 Page 2/0820 11:49 AM
Lisa David, District Clerk
Williamson County, Texas

"TSA David

DISTRICT CLERK

   

 

 

ms alee ie ON P.O. Box 24, Georgetown, Texas 78627
1844 §12.943.1212 Fax 512.943.1222

ISSUANCE REQUEST FORM

20-1793-C395
Date requested: — November 10, 2020 Cause #

 

 

 

sie Of | Lacyndra Harrell v. CRS Express Inc., and Roger Couture
ase:

 

 

 

Name of person requesting issuance: Crystal M. Wright

 

 

 

 

 

Issuance X | CITATION CAPIAS WRIT
requested: PRECEPT BENCH WARRANT | X| Other: Private Process

 

 

 

 

 

 

Document to include with issuance: _ Plaintiffs Original Petition

 

Agency to serve issuance: Professional Civil Process

 

Party to be served: _ International Border Trucking Compliance Service Inc. (Private Process)

 

1% Address line: 1519 Wyoming

 

2nd Address line:

 

City, State, Zip El Paso, Texas 79902

 

Party to be served: _Roger Couture (Citation)

1% Address line: 480 20e Rue

 

2nd Address line:

 

City, State, Zip Saint-Georges, QC 65Y8J3

Party to be served:

 

1* Address line:

 

2"9 Address line:

 

City, State, Zip

 

Fees: $8.00 per issuance, plus copy fees.
*“ IF NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED ***

Envelope# 47967677

anus feam eanrOnanrahTV
Case 1:20-cv-01225-RP Document 1-5 Filed 12/16/20 Page 3 of 3

Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Crystal Wright on behalf of Crystal Wright

Bar No. 24067026
CWRIGHT-SVC@THOMASJHENRYLAW.COM
Envelope ID: 47967677

Status as of 11/10/2020 1:43 PM CST

Case Contacts

 

Name BarNumber | Email TimestampSubmitted Status

 

Crystal Wright ewright-svc@thomasjhenrylaw.com | 11/10/2020 11:49:03 AM SENT

 

 

 

 

 

 

 
